Case 1:20-mc-00212-AJN Document 42-10 Filed 06/29/20 Page 1 of 27




                      EXHIBIT 10
         Case1:20-mc-00212-AJN
        Case  1:13-cr-00315-WHP Document
                                 Document42-10
                                          53 Filed
                                               Filed02/25/14
                                                     06/29/20 Page
                                                               Page1 2ofof26
                                                                           27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :      S1 13 Cr. 315 (WHP)

FREDERIC CILINS,                                              :
     a/k/a “Frédéric François
            Marcel Cilins,”                                   :

                                  Defendant.                  :

---------------------------------------------------------------x




                          THE GOVERNMENT’S MOTIONS IN LIMINE




                                                              PREET BHARARA
                                                              United States Attorney
                                                              Southern District of New York
                                                              Attorney for the United States of America




Elisha J. Kobre
Assistant United States Attorney

Tarek Helou, Trial Attorney
Criminal Division, Fraud Section

- Of Counsel -
          Case1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                  Document42-10
                                           53 Filed
                                                Filed02/25/14
                                                      06/29/20 Page
                                                                Page2 3ofof26
                                                                            27



                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 2

BACKGROUND ............................................................................................................................ 3

ARGUMENT.................................................................................................................................. 7

          I.         THE COURT SHOULD PRECLUDE CILINS FROM INTRODUCING
                     EVIDENCE OR ARGUMENT THAT CILINS BELIEVED THE CONTRACTS
                     WERE FAKE.......................................................................................................... 7

                                A.         Relevant Law .................................................................................. 9

                                B.         Supreme Court and Second Circuit Law Interpreting Section
                                           1512(b) Make Clear That Cilins’s Purported Belief That the
                                           Contracts Were Fake Is Irrelevant to Whether He Had the
                                           Requisite Intent ............................................................................. 10

                                C.         The Legislative History of Section 1512(b) Further Shows That
                                           Cilins’s Alleged Belief That the Contracts Were Fake Does Not
                                           Negate His Corrupt Intent............................................................. 13

                                D.         Cilins’s Alleged Belief That the Contracts Were Fake Should Also
                                           Be Precluded Under Federal Rule of Evidence 403 ..................... 14

          II.        THE COURT SHOULD ORDER CILINS TO PROVIDE NOTICE TO THE
                     GOVERNMENT AT LEAST THREE WEEKS BEFORE TRIAL OF ANY
                     PORTIONS OF THE TRANSCRIPTS NOT DESIGNATED BY THE
                     GOVERNMENT THAT THE DEFENSE PURPORTS TO BE PERMITTED TO
                     OFFER AT TRIAL. .............................................................................................. 16

                                A.         Relevant Facts............................................................................... 16

                                B.         Applicable Law............................................................................. 16

                                C.         Discussion ..................................................................................... 18

          III.       THE COURT SHOULD PRECLUDE CILINS FROM ARGUING THAT HE
                     DID NOT COMMIT ANY OF THE UNDERLYING OFFENSES BECAUSE
                     THAT IS NOT RELEVANT TO WHETHER HE COMMITTED THE
                     OBSTRUCTION CRIMES CHARGED IN THE INDICTMENT. ..................... 19

CONCLUSION............................................................................................................................. 22




                                                                      i
          Case1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                  Document42-10
                                           53 Filed
                                                Filed02/25/14
                                                      06/29/20 Page
                                                                Page3 4ofof26
                                                                            27



                                                            STATUTES

18 U.S.C. § 1512....................................................................................................... 7, 8, 13, 14, 19

18 U.S.C. § 1512(b) ................................................................................................ 9, 10, 11, 12, 13

18 U.S.C. § 1512(b)(1) ............................................................................................................. 9, 19

18 U.S.C. § 1512(b)(2)(B) ........................................................................................................ 9, 19

18 U.S.C. § 1512(b)(3) ....................................................................................................... 9, 19, 20

18 U.S.C. § 1512(c)(1)............................................................................................................ 10, 19

18 U.S.C. § 1512(f)(2) .................................................................................................................. 14

18 U.S.C. § 1519............................................................................................................... 7, 8, 9, 20

                                                LEGISLATIVE HISTORY

S. Rep. No. 97-532 (1982)............................................................................................................ 13

                                          FEDERAL RULES OF EVIDENCE

Federal Rule of Evidence 106....................................................................................................... 17

Federal Rule of Evidence 401........................................................................................... 12, 14, 21

Federal Rule of Evidence 402....................................................................................................... 21

Federal Rule of Evidence 403................................................................................................. 14, 15

Federal Rule of Evidence 611....................................................................................................... 17

Federal Rule of Evidence 801....................................................................................................... 17

Federal Rule of Evidence 901....................................................................................................... 14

                                                                CASES

Arthur Andersen LLP v. United States, 544 U.S. 696 (2005)........................................... 10, 11, 12

United States v. Blair, 250 U.S. 273 (1999) ................................................................................. 13

United States v. Alvarado, 882 F.2d 645 (2d Cir. 1989) .............................................................. 17

United States v. Applewhaite, 195 F.3d 679 (3d Cir. 1999) ......................................................... 20

United States v. Baldyga, 233 F.3d 674 (1st Cir. 2000) ............................................................... 20



                                                                    ii
         Case1:20-mc-00212-AJN
        Case  1:13-cr-00315-WHP Document
                                 Document42-10
                                          53 Filed
                                               Filed02/25/14
                                                     06/29/20 Page
                                                               Page4 5ofof26
                                                                           27



United States v. Cilins, 2014 U.S. Dist. LEXIS 7123 (S.D.N.Y. Jan. 15, 2014)...................... 8, 13

United States v. Cobb, 905 F.2d 784 (4th Cir. 1990) ................................................................... 20

United States v. Glover, 101 F.3d 1183 (7th Cir. 1996) ............................................................... 18

United States v. Gray, 642 F.3d 371 (2d Cir. 2011) ................................................................. 9, 20

United States v. Holmquist, 36 F.3d 154 (1st Cir. 1994).............................................................. 14

United States v. Jackson, 180 F.3d 55 (2d Cir. 1999) .................................................................. 17

United States v. Kaplan, 490 F.3d 110 (2d Cir. 2007) ............................................... 10, 11, 12, 15

United States v. Marin, 669 F.2d 73 (2d Cir. 1982) ..................................................................... 17

United States v. Pluta, 176 F.3d 43 (2d. Cir. 1999)...................................................................... 14

United States v. Rivera, 61 F.3d 131 (2d Cir. 1995)..................................................................... 18

United States v. St. John, 267 Fed. App’x 17 (2d Cir. Feb. 22, 2008) ......................................... 12

United States v. Veal, 153 F.3d 1233 (11th Cir. 1998)................................................................. 20




                                                            iii
         Case1:20-mc-00212-AJN
        Case  1:13-cr-00315-WHP Document
                                 Document42-10
                                          53 Filed
                                               Filed02/25/14
                                                     06/29/20 Page
                                                               Page5 6ofof26
                                                                           27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :    S1 13 Cr. 315 (WHP)

FREDERIC CILINS,                                              :
     a/k/a “Frédéric François
            Marcel Cilins,”                                   :

                                  Defendant.                  :

---------------------------------------------------------------x

                                     PRELIMINARY STATEMENT

        The Government respectfully submits this memorandum of law to seek the following

rulings in limine. First, the Government seeks a ruling precluding Cilins from introducing

evidence or argument that he allegedly believed that the documents he is charged with seeking to

destroy were fake and that he was therefore entitled to destroy them. As explained below,

Cilins’s alleged belief regarding the authenticity of these documents is irrelevant under the

obstruction statutes because, regardless of what Cilins now claims to have believed about

whether the documents were real, Cilins’s knowing destruction of the documents for the

admitted purpose of making them unavailable to the grand jury meets the intent requirement of

“knowing[] . . . corrupt[ness].” In addition to being totally irrelevant, evidence or argument of

Cilins’s belief as to the authenticity of these documents seriously risks confusing the issues,

misleading the jury, and needlessly lengthening the trial.

        Second, the Government intends to offer portions of certain consensual and wiretap audio

recordings, which contain non-hearsay statements of the defendant, and has provided the defense

with full draft transcripts of the recordings. In addition, pursuant to the Court’s direction, the



                                                         2
        Case1:20-mc-00212-AJN
       Case  1:13-cr-00315-WHP Document
                                Document42-10
                                         53 Filed
                                              Filed02/25/14
                                                    06/29/20 Page
                                                              Page6 7ofof26
                                                                          27



Government has designated portions of the transcripts the Government currently intends to offer

at trial. The remaining portions not designated by the Government are largely hearsay if offered

by the defense and are, for the most part, irrelevant. To the extent the defense disagrees and

seeks to offer any portions of the transcripts not designated by the Government, the Government

respectfully asks the Court to order the defense to identify any such portions three weeks before

trial so that the Court may address the admissibility of any such defense cross-designations.

       Third, the Government seeks to preclude argument about whether Cilins or others

actually committed the underlying FCPA and money laundering offenses being investigated by

the FBI and grand jury because that question is not relevant to whether Cilins committed the

obstruction crimes with which he is charged.

                                        BACKGROUND
       The defendant, Frederic Cilins, is charged in a six-count superseding indictment (the

“Indictment”) with obstructing federal grand jury, FBI, and Guinean investigations into

allegations that a mining company (the “Entity”) obtained valuable mining concessions in

Guinea’s Simandou region (the “Simandou Mine”) as a result of unlawful payments to the wife

of a former president of Guinea who is cooperating with the government (the “CW”). Among

other things, the investigations were attempting to determine whether a series of contracts

between the CW and the Entity and affiliated companies and agents of the Entity (the

“Contracts”) were part of the bribery scheme.

       Evidence at trial is expected to include transcripts of translations of French-language

audio recordings of phone calls and meetings in which Cilins blatantly and with urgency sought

to obstruct the FBI and grand jury investigations. Because the Court is already familiar, from

prior filings, with many of the facts of this case, the following is merely a brief summary.

Transcripts of the recorded phone calls and meetings between Cilins and the CW in March and

                                                3
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page7 8ofof26
                                                                         27



April 2013 demonstrate that Cilins expressed urgency and was both explicit and emphatic about

destroying the Contracts and urging the CW to lie to the FBI about the CW’s involvement with

the Entity and to sign an “Attestation” containing false statements regarding the bribery scheme.

By way of example, as reflected in the draft translations, the following exchange, among others,

occurred between Cilins and the CW on April 11, 2013:

              CW: They’re [the FBI] going to give me a subpoena,
              summon me to appear in front of the judge, in court – in
              front of a grand jury in court [noise] and testify and give all
              the-uh-documents to court.

              CILINS:        The documents – you told them there was –
              that you had no documents!

              CW:     Yes!

              CILINS:          This must be destroyed – urgent-urgent-
              urgent ... [sic] You must destroy this – very urgent – very,
              very urgent [sic]. . . .

              *       *      *

              CW: I think that, Frederic ... it seems that the same
              document [noise] we want to destroy is the same the
              American government is looking at . . .

              CILINS: But I know – but it’s –

              CW:     I don't know what to do . . .


              CILINS:         But everything must be destroyed! Well, I
              told you this, a long time ago, ‘Do not keep anything here .
              . .’ [Whispering] Make sure you’re not keeping anything
              here, not even a [unintelligible]. . . You must destroy
              everything, everything, everything . . .
(Bates 001271-001272).

       Later, during this same conversation, Cilins repeatedly stressed the urgency of destroying

the documents, for example directing the CW: “we need to urgently, urgently, urgently destroy


                                                 4
        Case1:20-mc-00212-AJN
       Case  1:13-cr-00315-WHP Document
                                Document42-10
                                         53 Filed
                                              Filed02/25/14
                                                    06/29/20 Page
                                                              Page8 9ofof26
                                                                          27



all of this; but it’s extremely urgent for us; ex-extremely urgent!” (Bates 001282). And at a

subsequent meeting later that day, Cilins stated, referring to photocopies of the Contracts the CW

had provided: “I myself am going to destroy all that. . . . I’m not going to destroy it here at the

airport but as soon as I get there I have a paper shredder. I can destroy everything. . .” (Bates

001329). (See also Bates 1290) (“It’s necessary to find a place for the . . . to-to destroy, destroy

them completely; to burn them. But don’t do that at home!”).

       Importantly, Cilins made clear during these meetings that he was not working alone in his

efforts to obstruct the grand jury proceeding and FBI investigation:

               “I went just to see him [CC-1]. In order to have spoken
               about all that very clearly. I’ve always told him, I’ve
               always told him. Just last week, I told him . . . ‘She’ll never
               betray you. She’ll never betray you. She’ll never hand over
               any document whatsoever . . .’ He said to me ‘Listen,
               that’s good, but I want you to go see and I want you to
               destroy those documents.’ He told me ‘Fine, you go. Do
               what you want, but I want you to tell me that ‘I saw that the
               documents were destroyed. It’s over. There are no more
               documents.’”
(Bates 014399).

       Cilins later reiterated that he was acting at the direction of others, telling the CW, by way

of example, that: “. . . what I was asked, was to see it myself when the documents are destroyed.

That’s why asked you whether you wanted us to go there together. To see, to be one hundred

percent sure that everything has been destroyed . . . So, if you want us to do that today, we can

definitely do it today.” (Bates 014390).

       As reflected in the transcripts, Cilins not only urged the destruction of the Contracts, he

also presented the CW, during an April 11, 2013 meeting monitored by the FBI, with a one-page

document titled “Attestation,” containing false statements within the scope of the grand jury

investigation, for the CW’s signature. Cilins moreover explicitly directed the CW to “lie” to the


                                                 5
       Case
      Case   1:13-cr-00315-WHPDocument
           1:20-mc-00212-AJN   Document 53 Filed
                                       42-10 Filed02/25/14
                                                   06/29/20 Page
                                                            Page910
                                                                  of of
                                                                     2627



FBI, threatening that if the CW was truthful the CW would not be able to remain in the United

States:

                 Now, let’s get back to our conversation of a short while ago
                 when you told me, you told me you’ve got to lie. Well of
                 course you’ve to lie. You can’t tell them… If you tell them,
                 I guarantee you… You need to understand that. If you tell
                 them “Yes, I got paid…” anything from anyone . . . you’ve
                 got a very big problem! Not a little problem. A very, very
                 big problem! You can say goodbye to the… to the United
                 States. You can say goodbye to the United States. And,
                 and, it’s serious.
(Bates 014429).

          Cilins was clear about what the CW would receive in exchange for the destruction of

documents under subpoena by the grand jury and for lying to the FBI – $1 million, with

$200,000 paid up front and $800,000 at a later date. Cilins further told the CW that, once the

Guinean investigation is complete and the Entity retains its rights to the Simandou Concession,

the CW will receive “five” – i.e., an additional $5 million – if the Entity retains its rights to the

Simandou Concession after the Guinean corruption investigation is complete. (Bates 014399-

014400) (“I’ll repeat it, so it’s really clear in your head. The five that is planned . . . you’ll get it

if they [the Entity] aren’t ejected. If they’re still in the project. What you’ll get, no matter what

happens, the… one million. That is, two hundred plus eight hundred, you’ll get that . . . That, in

any case, that’s . . . it’s, you’ll get it whatever happens.”). Cilins later reiterated that the CW will

receive $5 million if the Entity was not kicked out and the $1 million regardless of the outcome.

Cilins later agreed to try “to get fifty” – $50,000 – immediately for the CW. (Bates 014426).

          Cilins moreover repeatedly attempted to persuade the CW to leave the United States to

avoid questioning by the FBI and being required to appear before the grand jury. (Bates 014469)

(“CILINS: It’s good to leave. That way you’ve got peace of mind and there’s no risk of them

coming to see you, asking you, ask you questions and those sorts of things.”); (Bates 014472)

                                                   6
         Case1:20-mc-00212-AJN
        Case  1:13-cr-00315-WHP Document
                                 Document42-10
                                          53 Filed
                                               Filed02/25/14
                                                     06/29/20 Page
                                                               Page10
                                                                    11ofof26
                                                                           27



(“If I were in your shoes, I’d leave within the week. I’d leave at the beginning of the week.

Because at least, you’ll go to Sierra, you’ll be in… in Freetown, you’ll rest easy. In Freetown

nobody will bother you . . .”); (Bates 014531) (“CW: . . . What’s a grand jury”; “CILINS: It’s

a… a jury that’s uh… for, for all those deals . . . But… listen, that’s why I’m telling you it’s

good to leave. ).

                                              ARGUMENT

   I.       THE COURT SHOULD PRECLUDE CILINS FROM INTRODUCING
            EVIDENCE OR ARGUMENT THAT CILINS BELIEVED THE CONTRACTS
            WERE FAKE.
         The Court should preclude Cilins from introducing evidence or argument, including

through cross-examination, regarding his alleged belief that the Contracts were fake because any

such alleged belief is no defense to the crimes with which Cilins is charged. As such, Cilins’s

alleged belief is irrelevant and, in addition, seriously risks confusing the jury and needlessly

prolonging the trial. As discussed below, the deliberate destruction of documents for the purpose

of making those documents unavailable to the grand jury satisfies the intent requirements under

Sections 1512 and 1519 regardless of what Cilins allegedly believed about the authenticity vel

non of the Contracts.

         In previous defense submissions and argument, Cilins has suggested that he intends to

raise the putative defense that he believed the Contracts were fakes that were being used to extort

himself and others and that his efforts to destroy the Contracts were therefore not undertaken

with the required intent under the obstruction statutes. See, e.g., Defense Response to Gov’t

Motion to Preclude at 15 (“If the jury determines that [Cilins’s] intent was to prevent extortion

by the CW . . . rather than to thwart justice in the U.S., it may conclude that his actions were not

“wrongful, immoral, depraved, or evil.”); September 12, 2013 Argument Transcript at 16

(suggesting as a defense that “what [Cilins] did was come to the United States to try to stop,

                                                 7
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page11
                                                                  12ofof26
                                                                         27



finally stop a series of extortions that had taken place. He thought there were extortions and

wrongful extortions because he believed that the contracts were in fact inauthentic.”).

       This Court has already held that the actual authenticity vel non of the Contracts is not a

basis for a defense to the charges in the Indictment. In other words, even if Cilins somehow

proved that the Contracts were fake, that is no defense to the charges in the Indictment because

what was sought by the FBI and grand jury were all documents on the subject matter – “whether

authentic or not.” United States v. Cilins, 2014 U.S. Dist. LEXIS 7123, at *7 (S.D.N.Y. Jan. 15,

2014) (holding that “it was possible—indeed obligatory—for [the CW] to comply with the

subpoena by providing to the grand jury the contracts in her possession, whether authentic or

not.”). The Court, however, left open the question whether Cilins’s alleged belief that that the

Contracts were fake negates the required state of mind necessary under Section 1512. See Cilins,

2014 U.S. Dist. LEXIS 7123, at *9 (noting the Government’s argument “that a subjective belief

that documents were fraudulent is not a defense to the document destruction charges – allowing

defendants to substitute their judgment as to authenticity for the grand jury’s would “nullify

much of the obstruction statute.”).

       Under established Supreme Court and Second Circuit law, it does not. Cilins’s alleged

belief that the Contracts were fake is no defense to the crimes charged in the Indictment because

such a belief would not negate the mens rea required under any of the charged statutes. As set

forth below, a belief – mistaken or otherwise – that one is entitled to destroy documents for the

purpose of making them unavailable in an investigation is the very essence of corruptness as

required under Section 1512, and easily satisfies the lesser intent requirement under Section 1519

as charged in the Indictment.




                                                8
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page12
                                                                  13ofof26
                                                                         27



       A. Relevant Law

       Counts One and Six of the Indictment charge, respectively, a conspiracy to violate

Section 1519, and a substantive violation of Section 1519, which provides:

               Whoever knowingly alters, destroys, mutilates, conceals,
               covers up, falsifies, or makes a false entry in any record,
               document, or tangible object with the intent to impede,
               obstruct, or influence the investigation or proper
               administration of any matter within the jurisdiction of any
               department or agency of the United States . . .
18 U.S.C. § 1519.

       Section 1519 does not require “corrupt” intent. Indeed, “[b]y the plain terms of § 1519,

knowledge of a pending federal investigation or proceeding is not an element of the obstruction

crime.” United States v. Gray, 642 F.3d 371, 378 (2d Cir. 2011); id. at 376 (“[I]n enacting §

1519, Congress rejected any requirement that the government prove a link between a defendant's

conduct and an imminent or pending official proceeding.”).          Rather, Section 1519 merely

requires “the intent to impede, obstruct, or influence the investigation or proper administration of

any matter . . .”    Plainly, the destruction of documents for the purpose of making them

unavailable in an investigation meets this intent requirement.

       Counts Two through Four of the Indictment charge Cilins with violating three separate

provisions of Section 1512(b) – Sections 1512(b)(1), (b)(2)(B), and (b)(3) – all of which require

that a defendant act with knowing corruptness:

                      (b)    Whoever knowingly . . . corruptly persuades
               another person, or attempts to do so, or engages in
               misleading conduct toward another person, with intent to—

                       (1) influence, delay, or prevent the testimony of
                           any person in an official proceeding;
                       (2) cause or induce any person to—
                           (A) withhold testimony, or withhold a record,
                               document, or other object, from an official
                               proceeding;

                                                 9
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page13
                                                                  14ofof26
                                                                         27



                           (B) alter, destroy, mutilate, or conceal an object
                               with intent to impair the object’s integrity
                               or availability for use in an official
                               proceeding . . . or
                               *       *       *
                       (3) hinder, delay, or prevent the communication to
                           a law enforcement officer or judge of the
                           United States of information relating to the
                           commission or possible commission of a
                           Federal offense . . .
18 U.S.C. § 1512(b) (emphasis added).

       Count Five charges Cilins with a violation of Section 1512(c)(1) which makes it a crime

to “corruptly” alter, destroy, mutilate, or conceal a record, document, or other object with the

intent to impair the object’s integrity or availability for use in an official proceeding. 18 U.S.C. §

1512(c)(1).

       B. Supreme Court and Second Circuit Law Interpreting Section 1512(b) Make
          Clear That Cilins’s Purported Belief That the Contracts Were Fake Is Irrelevant
          to Whether He Had the Requisite Intent.
       The mens rea required under Section 1512(b) was explained in Arthur Andersen LLP v.

United States, 544 U.S. 696 (2005) and more recently by the Second Circuit in United States v.

Kaplan, 490 F.3d 110 (2d Cir. 2007). In Arthur Andersen, Andersen’s management repeatedly

encouraged Andersen employees to comply with the firm’s “document retention policy”

knowing that a formal SEC investigation into Andersen’s conduct had been opened and that

formal proceedings were likely. Andersen was charged with violating Section 1512(b). The

Supreme Court reversed Andersen’s conviction because the jury instructions failed to convey

that Section 1512(b) requires the defendant to be “conscious of wrongdoing.” Arthur Andersen,

544 U.S. at 706. Arthur Andersen emphasized that, because, it is generally “not wrongful . . . to

comply with a valid document retention policy,” id. at 704, Andersen could not be guilty absent

proof that the purpose of the document destruction truly was the improper one of obstructing the


                                                 10
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page14
                                                                  15ofof26
                                                                         27



investigation, rather than compliance with a longstanding document retention policy. Absent

such a showing, held the Court, a defendant might be found guilty for entirely lawful conduct –

such as innocent compliance with an entirely lawful document retention policy.

       Arthur Andersen is predicated on the existence of some lawful reason for destroying

documents such as, in that case, a company’s otherwise routine compliance with a document

retention policy, as opposed to the plainly unlawful and improper purpose of keeping non-

privileged documents from the grand jury that sought them. Because Andersen had raised a

lawful purpose for the document destruction – compliance with a valid company policy under

which documents are destroyed at regular intervals – the jury could properly find that Andersen

destroyed documents in compliance with the policy and not to obstruct the investigation.

However, where, as here, a defendant offers no lawful basis for the document destruction, only

the plainly wrongful one of making the documents unavailable to the grand jury, the defendant is

properly deemed “conscious of wrongdoing.”         Indeed, in such a case the very essence of

wrongdoing, destroying non-privileged documents to make them unavailable for the grand jury,

is the stated purpose.

       That destroying non-privileged documents for the purpose of making them unavailable

for the grand jury is “knowingly corrupt” under Section 1512(b) is further demonstrated by jury

instructions upheld by the Second Circuit in a post-Arthur Andersen case. In United States v.

Kaplan, 490 F.3d 110 (2d Cir. 2007), the Court affirmed a jury instruction which makes clear

that a mistaken belief that the destruction of documents for the very purpose of making them

unavailable to the grand jury is no defense to the obstruction charges in Section 1512(b). The

jury instruction approved in Kaplan stated:




                                              11
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page15
                                                                  16ofof26
                                                                         27



               The first element the government must prove is that the
               defendant corruptly persuaded a person, or attempted to do
               so.
               ....
               The word “corruptly” simply means having an improper
               purpose. An intent to subvert or undermine the factfinding
               ability of an official proceeding is an improper purpose . .
               .”
Kaplan, 490 F.3d at 125-126 (emphasis added); see also United States v. St. John, 267 Fed.

Appx. 17, 22-23, 2008 WL 482300, at *3 (2d Cir. 2008) (2d Cir. Feb. 22, 2008) (unpublished

summary order) (affirming conviction under Section 1512(b) holding that Arthur Andersen’s

requirements were satisfied where the district court instructed the jury that the jury could convict

“only if it found that each defendant acted with an ‘improper purpose’ and ‘had the purpose of

corrupt persuasion,’ the latter phrase defined as ‘includ[ing] an attempt to induce a witness to

become unavailable to testify or to testify falsely’”).

       This jury instruction, which Kaplan upheld under Arthur Andersen, clearly states that “an

intent to subvert or undermine the factfinding ability of an official proceeding” is by definition

an “improper purpose” and therefore “corrupt.” This instruction plainly does not permit as a

defense the belief – mistaken or otherwise – that the grand jury simply is not entitled to the

documents or that the defendant is entitled to decide which documents should or should not be

available to the grand jury.

       Here, even if Cilins truly believed that the Contracts were fake, he would still be guilty of

violating Section 1512(b) since making the non-privileged Contracts unavailable to the grand

jury is plainly an “improper purpose” under Second Circuit law. Kaplan, 490 F.3d at 125-126;

St. John, 267 Fed. Appx. at 22-23. Such evidence or argument is irrelevant and inadmissible

under Federal Rule of Evidence 401. Indeed, unlike Arthur Andersen, where a lawful purpose


                                                  12
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page16
                                                                  17ofof26
                                                                         27



for the document destruction existed, Cilins’s alleged belief that the Contracts were fake is not,

even if he were correct that the Contracts were fake, a lawful reason to destroy the Contracts.

This Court has already so held. See United States v. Cilins, 2014 U.S. Dist. LEXIS 7123, at *7

(S.D.N.Y. Jan. 15, 2014) (holding that the documents sought included all the Contracts “whether

authentic or not” and therefore the authenticity vel non of the Contracts is not a defense). Cilins

should not now be permitted to bring through the backdoor the issue of the authenticity of the

Contracts when this Court has already ruled it irrelevant.

        C. The Legislative History of Section 1512(b) Further Shows That Cilins’s Alleged
           Belief That the Contracts Were Fake Does Not Negate His Corrupt Intent.
        This interpretation of Section 1512(b) is not only borne out by the text and case law

interpreting Section 1512(b), but also comports with the legislative history of Section 1512. In

enacting Section 1512, Congress made clear that questions as to a document’s authenticity have

no bearing on whether one can withhold the document from the grand jury. As set forth in a

Senate Report analyzing what was to become Section 1512, Congress explicitly stated that it is

not up to the statute’s “violator to determine what is, or is not, legally privileged evidence or

what evidence may prove to be legally inadmissible. Those findings are made by the court, not

someone who seeks to withhold the evidence.” S. Rep. No. 97-532, at 14 (1982), reprinted at

1982 U.S.C.C.A.N. 2520, 2525 (quotation set out under heading “Defenses Precluded”); see also

Blair v. United States, 250 U.S. 273, 282 (1919) (holding, with respect to a witness before the

grand jury, that “[h]e is not entitled to urge objections of incompetency or irrelevancy, such as a

party might raise, for this is no concern of his.”).

        Congress chose to preclude such a defense for good reason. Allowing individuals to

decide on their own what documents should or should not be available to the grand jury would

be an open invitation to obstruction. Subpoena recipients would be privileged to engage in


                                                  13
        Case1:20-mc-00212-AJN
       Case  1:13-cr-00315-WHP Document
                                Document42-10
                                         53 Filed
                                              Filed02/25/14
                                                    06/29/20 Page
                                                              Page17
                                                                   18ofof26
                                                                          27



wholesale document destruction, relegating courts and juries to making post-destruction

determinations about the legitimacy of the destroyer’s alleged and often baseless beliefs about

the documents’ authenticity or relevancy. 1 Section 1512 allows no such absurd result.

             For these reasons, the Court should preclude Cilins, under Federal Rule of Evidence

401, from introducing evidence or argument regarding his alleged belief that the Contracts were

fake because such a purported belief is not a defense under Section 1512 and is therefore

irrelevant. 2

         D. Cilins’s Alleged Belief That the Contracts Were Fake Should Also Be Precluded
            Under Federal Rule of Evidence 403.
         Moreover, Cilins should be precluded from introducing evidence about his purported

belief regarding the authenticity of the Contracts under Federal Rule of Evidence 403 because,

given that such evidence is irrelevant for the reasons set forth above, it poses a serious risk of

confusing the issues, misleading the jury and needlessly lengthening the trial. That is, Cilins’s

alleged belief regarding the authenticity of the Contracts is not only irrelevant because it does not

constitute a defense, it also is likely to confuse the important issue of Cilins’s intent to obstruct

the grand jury proceeding with the irrelevant one of Cilins’s alleged belief about the authenticity

of the Contracts. Such evidence is also likely to mislead the jury into thinking that Cilins’s belief


         1
           Notably, Congress criminalized the destruction of evidence, even where the document in question was
“not admissible in evidence.” 18 U.S.C. § 1512(f)(2). This provision is a telling one, as well-established case law
shows that the issues of admissibility and authenticity are intertwined. Physical evidence is admissible at trial only if
authenticated. See, e.g., United States v. Pluta, 176 F.3d 43, 49 (2d. Cir. 1999). But, even at trial, the standard for
proving authenticity is a forgiving one: the proponent of particular evidence need only “produce evidence sufficient
to support a finding that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). Evidence is admissible,
even where the proponent cannot positively rule out that the evidence is something other than what it purports to be.
Pluta, 176 F.3d at 49, citing United States v. Holmquist, 36 F.3d 154, 168 (1st Cir. 1994) (holding evidence
admissible, even where court could not exclude possibility that evidence “had been doctored, or constituted an
instrument through which [the authenticating witness], for whatever reason, aspired to carry out an elaborately
staged hoax”).
         2
          Cilins may, of course, elicit facts showing that he did not have the necessary intent to commit the charged
crimes. For example, he might be able to show that he lacked the necessary intent to commit the charged crimes if
he believed that the Government was not seeking the documents that he sought to destroy.

                                                          14
        Case1:20-mc-00212-AJN
       Case  1:13-cr-00315-WHP Document
                                Document42-10
                                         53 Filed
                                              Filed02/25/14
                                                    06/29/20 Page
                                                              Page18
                                                                   19ofof26
                                                                          27



that the Contracts were fake is a valid defense to the charges in the Indictment. As discussed

above, it is not.

         In addition, such evidence or argument raises the specter of lengthy testimony about the

underlying bribery scheme spanning eight years and several continents and Cilins’s involvement

in it, when this case is truly about a much narrower set of facts bearing upon Cilins’s obstruction

of the ensuing investigations.          For these reasons, evidence or argument of Cilins’s beliefs

regarding the authenticity of the Contracts should be precluded under Federal Rule of Evidence

403.

         The document destruction alleged in the Indictment is in this regard different from the

charges regarding the false “Attestation.” With respect to document destruction, Cilins’s alleged

belief that the documents were fake does not provide a defense because the law does not permit

the destruction of even fake documents and, as set forth above, Cilins’s mistaken view of the law

is not a defense. With respect to the false “Attestation,” on the other hand, if Cilins truly

believed that the Attestation is true, then Cilins’s conduct with respect to the “Attestation” does

not meet the intent requirement of “knowing[] . . . corrupt[ness]” because creating a document

with true statements is, of course, not an “improper purpose.” Kaplan, 490 F.3d at 125. For this

reason, and to further streamline the issues at trial, if the Court grants this motion and precludes

Cilins from offering evidence or making argument, through cross-examination or otherwise,

regarding his belief as to the authenticity or non-authenticity of the Contracts, the Government

will agree not to proceed on the basis of the false Attestation. 3


         3
           The validity of Cilins’s proposed defense based upon his alleged belief of the inauthenticity of the
Contracts is particularly crucial prior to trial. Should the Court grant the Government’s motion, the issues at trial
will be substantially narrowed as Cilins’s participation in the underlying bribery scheme will become largely
irrelevant. If, on the other hand, Cilins’s belief regarding the authenticity of the Contracts is relevant, Cilins’s
conduct in the larger bribery scheme will become relevant circumstantial evidence to prove Cilins’s knowledge
regarding the Contracts.


                                                        15
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page19
                                                                  20ofof26
                                                                         27



   II.      THE COURT SHOULD ORDER CILINS TO PROVIDE NOTICE TO THE
            GOVERNMENT AT LEAST THREE WEEKS BEFORE TRIAL OF ANY
            PORTIONS OF THE TRANSCRIPTS NOT DESIGNATED BY THE
            GOVERNMENT THAT THE DEFENSE PURPORTS TO BE PERMITTED
            TO OFFER AT TRIAL.
         The Court should order Cilins to provide notice to the Government at least three weeks

before trial of any portions of the transcripts not designated by the Government that the defense

believes it may properly admit or should otherwise be admitted, so that the Court may address

the admissibility of any such defense cross-designations. As discussed below, the portions of the

recordings and transcripts not designated by the Government are, for the most part, hearsay if

offered by Cilins and, in any event, largely irrelevant.

                  A. Relevant Facts
         The Government intends to offer at trial translated transcripts of portions of certain audio

recordings of phone calls and meetings in which Cilins and his co-conspirators participated.

These include translated transcripts of consensually recorded phone calls and meetings between

Cilins and his co-conspirators and the CW and others, and recorded phone calls obtained by a

court-authorized wiretap on Cilins’s cellular telephone. The audio recordings are largely in

French though some include small parts spoken in an African dialect.

         The Government has produced in discovery all of these recordings and draft

transcriptions and translations of these audio recordings.         As directed by the Court, the

Government has moreover provided Cilins with a list of the designated portions of each of the

audio recordings the Government intends to offer at trial.

                  B. Applicable Law
         A defendant’s statement may be offered into evidence by the Government on two

possible bases:




                                                 16
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page20
                                                                  21ofof26
                                                                         27



               When the government offers in evidence the [ ] statement
               of a defendant it commonly does so for either of two
               reasons. It may wish to use the statement to establish the
               truth of the matter stated. In these circumstances, under
               Rule 801(d)(2)(A) the statement is not hearsay, because it
               is simply a statement of the opposing party. On the other
               hand, the government may wish to offer the statement to
               show that the defendant made false representations to the
               authorities, from which the jury could infer a consciousness
               of guilt, and hence guilt.
United States v. Marin, 669 F.2d 73, 84 (2d Cir. 1982).
       The defendant does not have a parallel ability to offer his own out-of-court statements

into evidence. “When the defendant seeks to introduce his own prior statement for the truth of

the matter asserted, it is hearsay, and it is not admissible. When the defendant offers his own

statement simply to show that it was made, rather than to establish the truth of the matter

asserted, the fact that the statement was made must be relevant to the issues in the lawsuit.” Id.

       Nevertheless, there are certain instances when a defendant may require the admission of

certain portions of a defendant’s statement when the Government offers excerpts of the

statement. Federal Rule of Evidence 106 provides that: “If a party introduces all or part of a

writing or recorded statement, an adverse party may require the introduction, at that time, of any

other part – or any other writing or recorded statement – that in fairness ought to be considered at

the same time.” Rule 106 “is stated as to writings . . . , but Fed. R. Evid. 611(a) renders it

substantially applicable to oral testimony.” United States v. Alvarado, 882 F.2d 645, 650 n.5 (2d

Cir. 1989). “Under this principle, an omitted portion of a statement must be placed in evidence if

necessary to explain the admitted portion, to place the admitted portion in context, to avoid

misleading the jury, or to ensure fair and impartial understanding of the admitted portion. . . .

The completeness doctrine does not, however, require the admission of portions of a statement

that are neither explanatory of nor relevant to the admitted passages.” United States v. Jackson,


                                                17
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page21
                                                                  22ofof26
                                                                         27



180 F.3d 55, 73 (2d Cir. 1999), on reh’g, 196 F.3d 383 (1999); United States v. Rivera, 61 F.3d

131, 135 (2d Cir. 1995) (rejecting rule of completeness challenge because there was “no way in

which the Stipulation was essential for the jury’s understanding of Rivera’s plea agreement, or to

place it in context, or correct misleading impressions from it.”).

        The burden rests with the defendant to demonstrate that the portions of the statement he

seeks to offer are necessary to clarify or explain the portions the Government intends to offer.

United States v. Glover, 101 F.3d 1183, 1190 (7th Cir. 1996) (“[T]he proponent of the additional

evidence sought to be admitted must demonstrate its relevance to the issues in the case, and must

show that it clarifies or explains the portion offered by the opponent.”).

                C. Discussion
        The Government’s proposed excerpts of the transcripts of the audio recordings comply

with the rule of completeness. The undesignated portions are not necessary to explain the

admitted portions, to place the admitted portions in context, to avoid misleading the jury, or to

ensure fair and impartial understanding of the admitted portions. Cilins’s explicit statements

regarding his attempts to destroy documents he knew were sought by United States authorities

and his efforts to persuade the CW to lie to the FBI and to leave the United States to avoid

questioning by the FBI and a grand jury – stand on their own and do not require other statements

for context. And none of Cilins’s other statements do anything to “clarify” or render “complete”

the designated statements made by Cilins. Moreover, the balance of the undesignated portions

consist of material that is not relevant to the charges in this case.

        Accordingly, the Court should order Cilins to provide notice to the Government, at least

three weeks before trial, of any portions of the recordings or transcripts not already designated by

the Government that the defense intends to offer at trial, or otherwise believes should be



                                                  18
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page22
                                                                  23ofof26
                                                                         27



admitted, to permit the Government sufficient time to move to exclude those portions on the

basis of hearsay, relevance or any other applicable ground.

   III.      THE COURT SHOULD PRECLUDE CILINS FROM ARGUING THAT HE
             DID NOT COMMIT ANY OF THE UNDERLYING OFFENSES BECAUSE
             SUCH ARGUMENT IS NOT RELEVANT TO WHETHER HE COMMITTED
             THE OBSTRUCTION CRIMES CHARGED IN THE INDICTMENT.
          Because Cilins was charged with obstruction, not with the underlying FCPA or money

laundering offenses being investigated as part of the grand jury investigation Cilins attempted to

obstruct, argument related to whether Cilins or others are actually guilty of committing those

underlying offenses is irrelevant. The jury’s fact-finding duties will be limited to determining

whether Cilins obstructed that investigation as charged in the Indictment. The jury will not have

to decide whether Cilins or anyone else committed other crimes being investigated by the grand

jury. Therefore, the Court should preclude argument related to the merits of the underlying

grand jury investigation.

          Sections 1512(b)(1) (Count Two), (b)(2)(B) (Count Three), and (c)(1) (Count Five)

criminalize interfering with “official proceedings,” including grand jury proceedings such as the

government’s FCPA investigation into bribery in Guinea. For the jury to convict Cilins of those

crimes, the government must prove only that he attempted to interfere with a grand jury

proceeding as set forth in Section 1512 and that he did so with the required mens rea. The

government does not, under Section 1512, have to prove that Cilins or anyone else actually

violated the FCPA or committed the other crimes that the grand jury was investigating.

          Likewise, no requirement to prove a violation of the underlying offenses exists under

Section 1512(b)(3). That provision criminalizes the obstruction of an investigation into “the

commission or possible commission of a Federal offense.” 18 U.S.C. § 1512(b)(3) (emphasis

added). Therefore, proving that Cilins violated § 1512(b)(3) “does not require that the defendant


                                               19
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document42-10
                                        53 Filed
                                             Filed02/25/14
                                                   06/29/20 Page
                                                             Page23
                                                                  24ofof26
                                                                         27



be convicted of the federal offense” that he was trying to prohibit federal officials from

investigating. United States v. Baldyga, 233 F.3d 674, 681 (1st Cir. 2000). Instead, “the

dispositive issue is the federal character of the investigation, not guilty verdicts on any federal

offenses that may be charged.” Id. This is because § 1512(b)(3) “does not depend on the

existence or imminency of a federal case or investigation but rather on the possible existence of a

federal crime and a defendant’s intention to thwart an inquiry into that crime.” United States v.

Veal, 153 F.3d 1233, 1250 (11th Cir. 1998). Therefore, “proof of an actual commission of a

federal offense is not a necessary prerequisite to, or an essential element of, the crime of

obstruction of justice.” United States v. Cobb, 905 F.2d 784, 790 (4th Cir. 1990); see also

United States v. Applewhaite, 195 F.3d 679, 687 (3d Cir. 1999) (“[I]f the investigation or

prosecution a defendant tries to hamper turns out to be federal, the witness is guilty of tampering

with a federal witness even if the prosecution is unable to establish the facts necessary to

establish a violation of federal law.”).

       Finally, Section 1519, charged in Counts One (conspiracy) and Six, does not even

“require the existence or likelihood of a federal investigation.” United States v. Gray, 642 F.3d

371, 379 (2d Cir. 2011). Therefore, it applies even if federal proceedings had not yet occurred or

were not yet pending and, a fortiori, does not require proof of the existence of the commission of

an actual federal crime.      Consequently, because Section 1519 does not require that the

government prove that Cilins or someone else committed one of the underlying offenses being

investigated, the jury need not consider such argument.

       For these reasons, the Court should preclude Cilins from making arguments relating to

whether the offenses being investigated in the underlying grand jury investigation were actually




                                                20
        Case1:20-mc-00212-AJN
       Case  1:13-cr-00315-WHP Document
                                Document42-10
                                         53 Filed
                                              Filed02/25/14
                                                    06/29/20 Page
                                                              Page24
                                                                   25ofof26
                                                                          27



committed as such argument is irrelevant and inadmissible. See Federal Rules of Evidence 401,

402.




                                             21
        Case1:20-mc-00212-AJN
       Case  1:13-cr-00315-WHP Document
                                Document42-10
                                         53 Filed
                                              Filed02/25/14
                                                    06/29/20 Page
                                                              Page25
                                                                   26ofof26
                                                                          27



                                          CONCLUSION

        For the foregoing reasons, the government respectfully requests that its motions in limine

be granted in all respects.

        Dated: New York, New York
               February 25, 2014

                                                        Respectfully submitted,

       PREET BHARARA                                    JEFFREY H. KNOX
       United States Attorney                           Chief
                                                        Criminal Division, Fraud Section
                                                        United States Department of Justice

 By:   s/ Elisha J. Kobre                         By:   s/ Tarek Helou
       Elisha Kobre                                     Tarek Helou
       Assistant United States Attorney                 Trial Attorney
       Telephone: (212) 637-2599                        Telephone: (202) 307-3611




                                               22
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document42-10
                                       53 Filed
                                            Filed02/25/14
                                                  06/29/20 Page
                                                            Page26
                                                                 27ofof26
                                                                        27



                              CERTIFICATE OF SERVICE


       I, Elisha J. Kobre, hereby certify that, on February 25, 2014, I caused a copy of the
attached Government’s Motions In Limine to be sent via electronic notification (“ECF”) to:

                        William J. Schwartz, Esq.
                        Cooley LLP
                        1114 Avenue of the Americas
                        New York, NY 10036

                        Bruce H. Lehr, Esq.
                        Lehr, Fischer & Feldman
                        1401 Brickell Avenue
                        Miami, FL 33131

                        Michelle Patrice Smith, Esq.
                        Law Office of Michelle P. Smith, P.A.
                        827 Menendez Court
                        Orlando, FL 32801




                                   ________/s/_____________________
                                   Elisha J. Kobre
                                   (212) 637-2599




                                            23
